Citation Nr: 0312927	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  94-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 1984 for 
the award of total rating for compensation purposes based on 
individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel

INTRODUCTION

The veteran had active service from February 1976 to May 
1979.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which denied an 
effective date prior to September 17, 1985 for the award of a 
100 percent schedular disability evaluation for the veteran's 
schizophrenia.  In November 1996, the veteran was afforded a 
hearing before a Veterans Law Judge sitting at the RO.  In 
May 1997, the Board granted a total rating for compensation 
purposes based on individual unemployability for the period 
between June 1, 1984 and September 16, 1985; denied an 
effective date prior to September 17, 1985 for the award of a 
100 percent schedular evaluation for the veteran's 
schizophrenia; and remanded the issue of the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability for the period between May 5, 
1979 and May 31, 1984 to the RO for additional action.

In January 2000, the veteran was afforded a hearing before a 
Veterans Law Judge.  In June 2000, the Board granted an 
effective date of January 1984 for the award of a total 
rating for compensation purposes based on individual 
unemployability.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2002, the Court vacated that portion of the 
Board's June 2000 decision which denied an effective date 
prior to January 1984 for the award of a total rating for 
compensation purposes based on individual unemployability and 
remanded the issue of the veteran's entitlement to an 
effective date prior to January 1984 to the Board for 
additional action.  

In November 2002, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  In March 
2003, the Board informed the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  The veteran is represented in this 
appeal by the American Legion.  




REMAND

In March 2003, the Board informed the veteran of the 
provisions of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A, 5107 
(West 2002).  Additional private clinical documentation and 
other relevant documentation has been incorporated into the 
record.  The veteran has not waived RO consideration of the 
additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are fully 
met.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
effective date prior to January 1984 for 
the award of a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.   

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


